      Case 3:14-cr-08164-DGC Document 275 Filed 01/19/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       No. CR-14-08164-PCT-DGC
10                 Plaintiff/Respondent,              No. CV-18-08235-PCT-DGC (DMF)
11    v.                                              No. CV-20-08152-PCT-DGC (DMF)
                                                      (Related Cases)
12    Gary Stevens Christensen,
13                 Defendant/Petitioner.              ORDER

14
15
16         Defendant Gary Christensen has filed a motion to quash subpoena. CR Doc. 271.1
17   The motion is fully briefed. CR Docs. 272, 273. Neither party requests oral argument.
18   For reasons stated below, the Court will deny the motion.
19   I.    Background.
20         In September 2014, a grand jury indicted Christensen on multiple counts of tax
21   evasion, filing false returns, and failure to file returns for the 2004-2010 tax years.
22   CR Doc. 1; see 26 U.S.C. §§ 7201, 7203, 7206. Christensen declined the government’s
23   plea offers and went to trial in May 2016. The jury acquitted Christensen on the false tax
24   return charges (counts eight through twelve), but found him guilty on each count of tax
25   evasion (counts one through seven) and failure to file a return (counts thirteen and
26   fourteen). CR Docs. 95, 101. He was sentenced to 42 months in prison followed by 3 years
27
           1
              Documents filed in this criminal case, No. CR-14-08164, are cited as “CR Docs.”
28   Documents filed in the collateral civil action involving Defendant’s petition for writ of
     error coram nobis, No. CV-20-08152, are denoted “CV Docs.”
      Case 3:14-cr-08164-DGC Document 275 Filed 01/19/21 Page 2 of 5



 1   of supervised release. CR Docs. 140, 146. He also was ordered to pay $1,603,533 in
 2   restitution to the Internal Revenue Service (“IRS”). Id. The Ninth Circuit affirmed the
 3   conviction and sentence. CR Doc. 166; United States v. Christensen, 705 F. App’x 599
 4   (9th Cir. Dec. 1, 2017).
 5          Christensen moved to vacate his conviction and sentence under 28 U.S.C. § 2255 in
 6   September 2018, asserting claims of ineffective assistance of counsel. Case No. CV-18-
 7   08235, Doc. 1. The Court accepted Judge Fine’s recommendation that the motion be
 8   denied. Id., Docs. 18, 24. Christensen attempted to appeal the ruling, but the Ninth Circuit
 9   denied his request for a certificate of appealability. Id., Docs. 29, 32; see United States v.
10   Christensen, No. 20-16072, 2020 WL 7048609 (9th Cir. Nov. 20, 2020).
11          Christensen completed his prison sentence and started supervised release in
12   December 2019. See Federal BOP, Find an inmate, https://www.bop.gov/inmateloc/ (last
13   visited Jan. 13, 2021). Shortly thereafter, the government sought to collect restitution.
14   Pursuant to the Federal Debt Collection Procedures Act, 28 U.S.C. § 3205, multiple writs
15   of garnishment against Christensen’s property were issued in February and May 2020.
16   CR Docs. 181-92, 237. Each garnishee filed an answer identifying property of Christensen
17   in its custody, possession, or control. CR Docs. 215-27, 241. The Court granted the
18   government’s motions for disposition orders on certain garnishments. CR Docs. 245-52,
19   254, 265.
20          In June 2020, Christensen filed a petition for writ of error coram nobis challenging
21   the restitution order. CR Doc. 244; CV Doc. 1. The Court has granted the motion in part
22   and denied it in part. CR Doc. 274; CV Doc. 30.
23          On September 24, 2020, the government issued a subpoena to Forest Aire, LLC, the
24   company through which Christensen holds his airplane. CR Doc. 264 at 4-9; see CR
25   Doc. 136 ¶ 53. Christensen agreed to respond to the subpoena if the government sent it to
26   him. CR Doc. 266 at 2. The government unsuccessfully attempted to serve the subpoena
27   on the statutory agent for Forest Aire on October 14. CR Doc. 264 at 8.2 The government
28
            2
                See Arizona Corporation Commission, Entity Information, https://ecorp.azcc.gov/

                                                   2
      Case 3:14-cr-08164-DGC Document 275 Filed 01/19/21 Page 3 of 5



 1   emailed the subpoena to Christensen on October 22. Id. at 1. Christensen moved to quash
 2   the subpoena the next day. Id. The Court granted the motion because the subpoena
 3   commanded the production of numerous documents relating to Forest Aire by October 26,
 4   only four days after Christensen received the subpoena, an unreasonable amount of time
 5   for Christensen to comply. CR Doc. 270.
 6          The government issued a new subpoena to Christensen on October 29, requiring
 7   production of the requested Forest Aire documents by December 2. See CR Doc. 266-1
 8   at 12-18. Christensen moved to quash the subpoena on November 17. CR Doc. 271.
 9   II.    Legal Standard.
10          To enforce a restitution order, the government may seek “discovery regarding the
11   financial condition of the debtor in the manner in which discovery is authorized by the
12   Federal Rules of Civil Procedure[.]” 28 U.S.C. § 3015(a); see 18 U.S.C. § 3613(a), (f) (the
13   United States may enforce an order of restitution “in accordance with the practices and
14   procedures for the enforcement of a civil judgment”). Rule 69 provides that a judgment
15   creditor “may obtain discovery from any person – including the judgment debtor – as
16   provided in these rules[.]” Fed. R. Civ. P. 69(a)(2). Rule 45 provides for the issuance of
17   subpoenas commanding that documents be produced. Fed. R. Civ. P. 45(a)(1)(D). Rule
18   45(d)(3)(A) requires a court to grant a motion to quash where the subpoena “(i) fails to
19   allow a reasonable time to comply; (ii) requires a person to comply beyond the
20   geographical limits specified in Rule 45(c); (iii) requires disclosure of privileged or other
21   protected matter, if no exception or waiver applies; or (iv) subjects a person to undue
22   burden.” See Strike 3 Holdings, LLC v. Doe, No. CV-19-10674-TJH (SPx), 2020 WL
23   5357793, at *2 (C.D. Cal. Apr. 28, 2020).
24   III.   Christensen’s Motion to Quash.
25          Christensen contends that the subpoena should be quashed because his coram
26   nobis petition shows that the “restitution order constitutes plain error, is void, and
27   cannot . . . enforced[.]” CR Doc. 271 at 1. The Court has granted the petition in part and
28   BusinessSearch/BusinessInfo?entityNumber=L07062210 (Forest Aire, LLC) (last visited
     Jan. 13, 2020).

                                                  3
      Case 3:14-cr-08164-DGC Document 275 Filed 01/19/21 Page 4 of 5



 1   reduced the restitution amount, but Christensen still owes more than $700,000. See CR
 2   Doc. 274; CV Doc. 30. The government therefore may continue to pursue its collection
 3   efforts, including through the use of subpoenas.
 4          Christensen asserts that the subpoena to Forest Aire violates Rule 45(c)(2)(A)
 5   because he “resides more than 100 miles from the place designated for production of
 6   documents.” CR Doc. 271 at 2. But the subpoena provides that the requested documents
 7   may be produced at the United States Attorney’s Office in Flagstaff, where Christensen
 8   resides and Forest Aire is located. CR Doc. 266-1 at 13; see CR Doc. 271 at 1 (listing
 9   Christensen’s Flagstaff address). Moreover, the cover letter to the subpoena makes clear
10   that Christensen may mail or email the documents to the government. CR Doc. 266-1
11   at 12. Because the subpoena calls for the production of documents in Flagstaff, where
12   Christensen resides, and otherwise allows production by mail or email, the subpoena does
13   not run afoul of Rule 45(c)(1)(A).
14          Christensen notes that he has appealed the Court’s garnishment disposition order
15   (see CR Docs. 265, 267), but presents no argument that this is a basis for quashing the
16   present subpoena (CR Doc. 271 at 2).
17          Christensen states that he will invoke his Fifth Amendment right to remain silent if
18   the subpoena is not quashed. Id. at 2-3. But this Circuit has made clear that “there are no
19   circumstances under which a records custodian may resist a subpoena for a collective
20   entity’s records on Fifth Amendment grounds.” In re Twelve Grand Jury Subpoenas, 908
21   F.3d 525, 531 (9th Cir. 2018), cert. denied, 140 S. Ct. 289 (2019) (affirming this Court’s
22   order holding the appellant in contempt for failing to respond to subpoenas in his capacity
23   as a records custodian for various corporate entities); see Fed. Sols. Grp. v. H2L1-CSC,
24   No. 4:17-cv-05433-KAW, 2019 WL 2525078, at *2 (N.D. Cal. June 19, 2019)
25   (“[A]rtificial entities, such as corporations, do not enjoy Fifth Amendment protections. For
26   that reason, no privilege can be asserted by the custodian of corporate records, regardless
27   of the corporation’s size, because any claim by the agent is tantamount to a claim of
28   privilege by the corporation, which possesses no such privilege.”) (citing Twelve Grand


                                                  4
      Case 3:14-cr-08164-DGC Document 275 Filed 01/19/21 Page 5 of 5



 1   Jury Subpoenas and Braswell v. United States, 487 U.S. 99, 102 (1988)). Christensen,
 2   therefore, may not refuse to comply with the subpoena for Forest Aire records on Fifth
 3   Amendment grounds.
 4         IT IS ORDERED that Christensen’s motion to quash the subpoena to Forest Aire,
 5   LLC dated October 29, 2020 (Doc. 271) is denied. Christensen is ordered to comply with
 6   the subpoena within 30 days of this order.
 7         Dated this 19th day of January, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  5
